          Case 6:19-cv-00283-MK              Document 35        Filed 04/19/21   Page 1 of 3




Luke W. Reese, OSB No. 076129
lreese@ghrlawyers.com
Shayna M. Rogers, OSB No. 134698
srogers@ghrlawyers.com
GARRETT HEMANN ROBERTSON P.C.
1011 Commercial Street N.E.
Salem, Oregon 97301-1049
Tel: (503) 581-1501
Fax: (503) 581-5891
        Of Attorneys for Defendants


                                  UNITED STATES DISTRICT COURT

                                          DISTRICT OF OREGON

                                            EUGENE DIVISION

 NICOLE GILILLAND, an individual                              No.   6:19-cv-00283-MK

                                         Plaintiff,
                                                              JOINT ALTERNATE DISPUTE
                        vs.                                   RESOLUTION REPORT

 SOUTHWESTERN OREGON
 COMMUNITY COLLEGE DISTRICT
 by and through its BOARD OF
 EDUCATION, an Oregon community
 college district and board;
 SOUTHWESTERN OREGON
 COMMUNITY COLLEGE, an Oregon
 community college; PATTY SCOTT,
 an individual; TIM DAILY, an individual;
 FRANCISCO SALDIVAR; an individual;
 SUSAN WALKER, an individual;
 MELISSA SPERRY, an individual;
 PAMELA WICK, an individual,

                                     Defendants.
        This report is submitted in compliance with LR 16-4(d)

1.      Have counsel held settlement discussions with their clients and the opposing party:

         X Yes                     ____ No

        If not, provide an explanation:

        _________________________________________________________________________


 JOINT ALTERNATE DISPUTE RESOLUTION REPORT:                                                    Page - 1
 Gililland v. Southwestern Oregon Community College, et al.
          Case 6:19-cv-00283-MK              Document 35       Filed 04/19/21   Page 2 of 3




2.      The parties proposed: (check one of the following)

        ____(a)           That this case be referred to a neutral of their choice for ADR not sponsored

                          by the Court pursuant to LR 16-4(e)(1)

        ____(b)           That the Court refer this case to mediation using a Court-sponsored mediator

                          or staff mediator.          (See LR 16-4(f) for Court-sponsored mediation

                          procedures). The parties seek a Court mediator because:

        _________________________________________________________________________

         X (c)            ADR may be helpful at a later date following completion of:

        Dispositive motions

        ____(d)           The parties believe the Court would be of assistance in preparing for ADR

                          by:

        _________________________________________________________________________

        ____(e)           The parties do not believe that any form of ADR will assist in the resolution

                          of this case.

        ____(f)           Other:

        _________________________________________________________________________


DATED: April 19, 2021                                             By:   s/ Brandon J. Mark
                                                                        Plaintiff’s Attorney
                                                                  By:   s/ Luke W. Reese
                                                                        Defendant’s Attorney




 JOINT ALTERNATE DISPUTE RESOLUTION REPORT:                                                    Page - 2
 Gililland v. Southwestern Oregon Community College, et al.
            Case 6:19-cv-00283-MK             Document 35     Filed 04/19/21   Page 3 of 3




                                     CERTIFICATE OF SERVICE

      I hereby certify that I caused to be served the foregoing Joint Alternate Dispute
Resolution Report on the date indicated below,

         [X]       Via First-Class Mail with postage prepaid
         [X]       Via Electronic Filing
         [ ]       Via Facsimile Transmission
         [ ]       Via Hand Delivery
         [ ]       Via Overnight Delivery

to the following person(s) a true copy thereof, contained in a sealed envelope (if other than by
facsimile transmission), addressed to said person(s) at their last known addresses indicated
below:

                                   Brandon J. Mark
                                   Parsons Behle & Latimer
                                   201 South Main Street, Suite 1800
                                   Salt Lake City UT 84111
                                   Phone: 801-532-1234
                                   Fax: 801-536-6111
                                   Email: bmark@parsonsbehle.com
                                          ecf@parsonsbehle.com

         DATED April 19, 2020.

                                GARRETT HEMANN ROBERTSON P.C.



                                             s/ Luke W. Reese
                                    Luke W. Reese (OSB No. 076129)
                                         lreese@ghrlawyers.com
                                   Shayna M. Rogers (OSB No. 134698)
                                        srogers@ghrlawyers.com
                                          Phone: 503-581-1501
                                            Fax: 503-581-5891
                                       Of Attorneys for Defendants

4814-5689-5206, v. 1




 CERTIFICATE OF SERVICE:                                                                     Page - 3
 Gililland v. Southwestern Oregon Community College, et al.
